        Case CAE/2:19-cv-02363 Document 3 Filed 12/05/19 Page 1 of 2




                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION



IN RE: FORD MOTOR CO. DPS6 POWERSHIFT
TRANSMISSION PRODUCTS LIABILITY
LITIGATION                                                                              MDL No. 2814



                                  (SEE ATTACHED SCHEDULE)



                        CONDITIONAL TRANSFER ORDER (CTO −33)



On February 2, 2018, the Panel transferred 75 civil action(s) to the United States District Court for
the Central District of California for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 289 F.Supp.3d 1350 (J.P.M.L. 2018). Since that time, 404 additional action(s)
have been transferred to the Central District of California. With the consent of that court, all such
actions have been assigned to the Honorable Andre Birotte, Jr.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Central District of California and assigned to
Judge Birotte.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Central District of California for the reasons stated in the order of February 2, 2018, and, with the
consent of that court, assigned to the Honorable Andre Birotte, Jr.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Central District of California. The transmittal of this order to said Clerk shall
be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



 Dec 05, 2019                                          FOR THE PANEL:



                                                       John W. Nichols
                                                       Clerk of the Panel
     Case CAE/2:19-cv-02363 Document 3 Filed 12/05/19 Page 2 of 2




IN RE: FORD MOTOR CO. DPS6 POWERSHIFT
TRANSMISSION PRODUCTS LIABILITY
LITIGATION                                                              MDL No. 2814



                 SCHEDULE CTO−33 − TAG−ALONG ACTIONS



 DIST     DIV.       C.A.NO.     CASE CAPTION


CALIFORNIA EASTERN

  CAE      1       19−01646      Cunha v. Ford Motor Company
  CAE      1       19−01648      Cisneros v. Ford Motor Company
  CAE      2       19−02355      Curci et al v. Ford Motor Company
  CAE      2       19−02363      Peterson et al v. Ford Motor Company

CALIFORNIA NORTHERN

  CAN      3       19−07599      Gibbons et al v. Ford Motor Company
  CAN      3       19−07666      Ignacio v. Ford Motor Company
